Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/20/2022, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5, and 6 recites “ the cell identifier of the target cell…is the cell identifier associated with the first in order of a plurality of a Public Land Mobile Network (PLMN) identifiers…”.  The underlined portion of the recited claim language is vague and unclear.
Claims 2 and 4 are rejected for being dependent on claims 1 and 3, respectively and for reciting similar language.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 5, 8, 9, and 12 of U.S. Patent No. 11,399,322 B1 in view of US 2020/0305094 to Ouchi et al. (hereinafter “Ouchi”)

Regarding Claim 1, Patent 11,399,322 teaches  A method performed by a User Equipment (UE) for resuming an Radio Resource Control (RRC) connection to a target cell in a wireless communications network, the method comprising: when the target cell has been found, generating a security token, wherein an input value in a security token generating function of the UE comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; and sending a resuming request to a target network node serving the target cell, which resuming request comprises the security token. (Claim 1)
Patent 11,399,322 does not explicitly teach wherein the cell identifier of the target cell is selected from a plurality of cell identifiers in system information broadcasted by the target cell and is the cell identifier associated with the first in order of a plurality of a Public Land Mobile Network (PLMN) identifiers in the system information broadcasted by the target cell.
However, in a similar field of endeavor, Ouchi discloses in [0076], a System Information Block type 1 (SIB 1) includes information associated with estimation (evaluation, measurement) in a case that the terminal apparatus makes access to a certain cell (i.e. selected cell), and defines scheduling of other system information. For example, the SIB 1 includes: information associated with cell access such as a PLMN identifier list (i.e. plurality of PLMN identifiers), a cell identity (cell identifier selected from a plurality of cell identifiers), and a CSG identifier; cell selection information; a maximum power value (P-Max); a frequency band indicator; an SI-window length; a transmission cycle of an SI message; a TDD configuration, and the like. [0255], discloses In PLMN selection, the terminal apparatus reports available PLMNs to the NAS, in accordance with a request from the NAS or autonomously. During the PLMN selection, a specific PLMN can be selected either automatically or manually, based on a list of PLMN identifiers in priority. Each PLMN in the list of PLMN identifiers is identified by a PLMN identifier. In system information on a broadcast channel, the terminal apparatus can receive one or more PLMN identifiers in a certain cell. A result of the PLMN selection performed by the NAS may be indicated by an identifier of the selected PLMN. [0323], further discloses the base station apparatus manages a cell, which corresponds to an area where terminal apparatuses can communicate with the base station apparatus, for each frequency. A single base station apparatus may manage multiple cells (i.e. multiple cell identifiers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 11,399,322 to include the above limitations as suggested by Ouchi, to allow for efficient communications as indicated in [0008] of Ouchi.

Regarding Claim 2, Patent 11,399,322/Ouchi teaches A non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising instructions that, when executed by a processor, cause the processor to perform the method of claim 1. (Patent 11,399,322 Claim 4)

Regarding Claim 3, Patent 11,399,322 teaches A method performed by a source network node for resuming a Radio Resource Control (RRC) connection of a User Equipment (UE) to a target cell in a wireless communications network, the method comprising: receiving from a target network node serving the target cell, a security token; generating a security token, wherein an input value in a security token generating function of the source network node comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; if the received security token is successfully verified when compared with the generated security token, providing to the target network node a UE context related to the RRC connection of the UE, to enable the target network node to resume the RRC connection. (Claim 5)
Patent 11,399,322 does not explicitly teach wherein the cell identifier of the target cell is selected from a plurality of cell identifiers in system information broadcasted by the target cell and is the cell identifier associated with the first in order of a plurality of a Public Land Mobile Network (PLMN) identifiers in the system information broadcasted by the target cell.
However, in a similar field of endeavor, Ouchi discloses in [0076], a System Information Block type 1 (SIB 1) includes information associated with estimation (evaluation, measurement) in a case that the terminal apparatus makes access to a certain cell (i.e. selected cell), and defines scheduling of other system information. For example, the SIB 1 includes: information associated with cell access such as a PLMN identifier list (i.e. plurality of PLMN identifiers), a cell identity (cell identifier selected from a plurality of cell identifiers), and a CSG identifier; cell selection information; a maximum power value (P-Max); a frequency band indicator; an SI-window length; a transmission cycle of an SI message; a TDD configuration, and the like. [0255], discloses In PLMN selection, the terminal apparatus reports available PLMNs to the NAS, in accordance with a request from the NAS or autonomously. During the PLMN selection, a specific PLMN can be selected either automatically or manually, based on a list of PLMN identifiers in priority. Each PLMN in the list of PLMN identifiers is identified by a PLMN identifier. In system information on a broadcast channel, the terminal apparatus can receive one or more PLMN identifiers in a certain cell. A result of the PLMN selection performed by the NAS may be indicated by an identifier of the selected PLMN. [0323], further discloses the base station apparatus manages a cell, which corresponds to an area where terminal apparatuses can communicate with the base station apparatus, for each frequency. A single base station apparatus may manage multiple cells (i.e. multiple cell identifiers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 11,399,322 to include the above limitations as suggested by Ouchi, to allow for efficient communications as indicated in [0008] of Ouchi.

Regarding Claim 4, Patent 11,399,322/Ouchi teaches A non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising instructions that, when executed by a processor, cause the processor to perform the method of claim 3. (Patent 11,399,322 Claim 8)

Regarding Claim 5, Patent 11,399,322 teaches A User Equipment (UE) configured for resuming a Radio Resource Control (RRC) connection to a target cell in a wireless communications network, the UE comprising: memory; and a processing circuit operatively coupled to the memory and configured, by way of computer program instructions stored in said memory, to: when the target cell has been found, generate a security token, wherein an input value in a security token generating function of the UE comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; and send a resuming request to a target network node serving the target cell, which resuming request is adapted to comprise the security token. (Claim 9)

Patent 11,399,322 does not explicitly teach wherein the cell identifier of the target cell is selected from a plurality of cell identifiers in system information broadcasted by the target cell and is the cell identifier associated with the first in order of a plurality of a Public Land Mobile Network (PLMN) identifiers in the system information broadcasted by the target cell.
However, in a similar field of endeavor, Ouchi discloses in [0076], a System Information Block type 1 (SIB 1) includes information associated with estimation (evaluation, measurement) in a case that the terminal apparatus makes access to a certain cell (i.e. selected cell), and defines scheduling of other system information. For example, the SIB 1 includes: information associated with cell access such as a PLMN identifier list (i.e. plurality of PLMN identifiers), a cell identity (cell identifier selected from a plurality of cell identifiers), and a CSG identifier; cell selection information; a maximum power value (P-Max); a frequency band indicator; an SI-window length; a transmission cycle of an SI message; a TDD configuration, and the like. [0255], discloses In PLMN selection, the terminal apparatus reports available PLMNs to the NAS, in accordance with a request from the NAS or autonomously. During the PLMN selection, a specific PLMN can be selected either automatically or manually, based on a list of PLMN identifiers in priority. Each PLMN in the list of PLMN identifiers is identified by a PLMN identifier. In system information on a broadcast channel, the terminal apparatus can receive one or more PLMN identifiers in a certain cell. A result of the PLMN selection performed by the NAS may be indicated by an identifier of the selected PLMN. [0323], further discloses the base station apparatus manages a cell, which corresponds to an area where terminal apparatuses can communicate with the base station apparatus, for each frequency. A single base station apparatus may manage multiple cells (i.e. multiple cell identifiers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 11,399,322 to include the above limitations as suggested by Ouchi, to allow for efficient communications as indicated in [0008] of Ouchi.

Regarding Claim 6, Patent 11,399,322 teaches A source network node configured for resuming a Radio Resource Control (RRC) connection of a User Equipment (UE) to a target cell in a wireless communications network, the source network node comprising: memory; and a processing circuit operatively coupled to the memory and configured, by way of computer program instructions stored in said memory, to: receive from a target network node serving the target cell, a security token, generate a security token, wherein an input value in a security token generating function of the source network node comprises a set of input parameters, which set of input parameters comprises at least a cell identifier of the target cell, and wherein the set of input parameters further comprises a Tracking Area Code (TAC) associated to the PLMN or a RAN Area Code (RANAC) associated to the PLMN; if the received security token is successfully verified when compared with the generated security token, provide to the target network node a UE context related to the RRC connection of the UE, to enable the target network node to resume the RRC connection. (Claim 12)

Patent 11,399,322 does not explicitly teach wherein the cell identifier of the target cell is selected from a plurality of cell identifiers in system information broadcasted by the target cell and is the cell identifier associated with the first in order of a plurality of a Public Land Mobile Network (PLMN) identifiers in the system information broadcasted by the target cell.
However, in a similar field of endeavor, Ouchi discloses in [0076], a System Information Block type 1 (SIB 1) includes information associated with estimation (evaluation, measurement) in a case that the terminal apparatus makes access to a certain cell (i.e. selected cell), and defines scheduling of other system information. For example, the SIB 1 includes: information associated with cell access such as a PLMN identifier list (i.e. plurality of PLMN identifiers), a cell identity (cell identifier selected from a plurality of cell identifiers), and a CSG identifier; cell selection information; a maximum power value (P-Max); a frequency band indicator; an SI-window length; a transmission cycle of an SI message; a TDD configuration, and the like. [0255], discloses In PLMN selection, the terminal apparatus reports available PLMNs to the NAS, in accordance with a request from the NAS or autonomously. During the PLMN selection, a specific PLMN can be selected either automatically or manually, based on a list of PLMN identifiers in priority. Each PLMN in the list of PLMN identifiers is identified by a PLMN identifier. In system information on a broadcast channel, the terminal apparatus can receive one or more PLMN identifiers in a certain cell. A result of the PLMN selection performed by the NAS may be indicated by an identifier of the selected PLMN. [0323], further discloses the base station apparatus manages a cell, which corresponds to an area where terminal apparatuses can communicate with the base station apparatus, for each frequency. A single base station apparatus may manage multiple cells (i.e. multiple cell identifiers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 11,399,322 to include the above limitations as suggested by Ouchi, to allow for efficient communications as indicated in [0008] of Ouchi.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0058972 to Choe et al., directed to usage of a similar authorization token in resume and reestablishment procedures.
US 2019/0349837 to Shih et al., directed to transmission of PLMN identities and associated cell identity and TAC in a shared network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477